DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/04/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mr. Mandir, William on 02/23/2021. Claims 1 and 5 have been amended as following:
1. (Currently Amended) A power supply for a vehicle, the power supply comprising: 
a first switching element connected between a positive line and a first node; 
a second switching element connected between the first node and a second node; 
a third switching element connected between the second node and a negative line; 
a first battery having a positive electrode and a negative electrode connected to the first node and the negative line, respectively; 

a second battery having a positive electrode and a negative electrode connected to the third node and the second node, respectively; 
a smoothing capacitor connected between the positive line and the negative line; and 
a controller configured to switch each of the first switching element, the second switching element, and the third switching element between an ON state and an OFF state to switch a connection state of the first battery and the second battery between a series connection state and a parallel connection state, 
when the connection state of the first battery and the second battery is switched from the series connection state to the parallel connection state, the controller being configured to perform a transition control so that a voltage of the smoothing capacitor is decreased to [[the]] a higher of a voltage of the first battery and a voltage of the second battery, and perform a switching control to turn on the first switching element after a diode of the first switching element is energized, the transition control being a control to alternately turn on and turn off the second switching element and the third switching element while making an ON duration of the second switching element shorter and an ON duration of the third switching element longer with passage of time.
5. (Currently Amended) A control method of a power supply, 
the power supply including a first switching element, a second switching element, a third switching element, a first battery, a reactor element, a second battery, a smoothing capacitor, and a controller, 
the first switching element connecting between a positive line and a first node, 

the third switching element connecting between the second node and a negative line, 
the first battery having a positive electrode and a negative electrode connected to the first node and the negative line, respectively, 
the reactor element connecting between the positive line and a third node,TSN 201805966US00 TFN 180264-US 
15 the second battery having a positive electrode and a negative electrode connected to the third node and the second node, respectively, 
the smoothing capacitor connecting between the positive line and the negative line, the control method comprising: 
switching, by the controller, each of the first switching element, the second switching element, and the third switching element between an ON state and an OFF state to switch a connection state of the first battery and the second battery between a series connection state and a parallel connection state; and 
when the connection state of the first battery and the second battery is switched from the series connection state to the parallel connection state, performing, by the controller, a transition control so that a voltage of the smoothing capacitor is decreased to [[the]] a higher of a voltage of the first battery and a voltage of the second battery, and performing, by the controller, a switching control to turn on the first switching element after a diode of the first switching element is energized, the transition control being a control to alternately turn on and turn off the second switching element and the .
Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowed because the prior art of record taken alone or in combination fails to teach or fairly suggest “A power supply for a vehicle, the power supply comprising: 
a first switching element connected between a positive line and a first node; 
a second switching element connected between the first node and a second node; 
a third switching element connected between the second node and a negative line; 
a first battery having a positive electrode and a negative electrode connected to the first node and the negative line, respectively; 
a reactor element connected between the positive line and a third node; 
a second battery having a positive electrode and a negative electrode connected to the third node and the second node, respectively; 
a smoothing capacitor connected between the positive line and the negative line; and 
a controller configured to switch each of the first switching element, the second switching element, and the third switching element between an ON state and an OFF 
when the connection state of the first battery and the second battery is switched from the series connection state to the parallel connection state, the controller being configured to perform a transition control so that a voltage of the smoothing capacitor is decreased to a higher of a voltage of the first battery and a voltage of the second battery, and perform a switching control to turn on the first switching element after a diode of the first switching element is energized, the transition control being a control to alternately turn on and turn off the second switching element and the third switching element while making an ON duration of the second switching element shorter and an ON duration of the third switching element longer with passage of time.”
Claims 2-4 depend on independent claim 1.
Claim 5 is allowed because the prior art of record taken alone or in combination fails to teach or fairly suggest “A control method of a power supply, 
the power supply including a first switching element, a second switching element, a third switching element, a first battery, a reactor element, a second battery, a smoothing capacitor, and a controller, 
the first switching element connecting between a positive line and a first node, 
the second switching element connecting between the first node and a second node, 
the third switching element connecting between the second node and a negative line, 

the reactor element connecting between the positive line and a third node,TSN 201805966US00 TFN 180264-US 
15 the second battery having a positive electrode and a negative electrode connected to the third node and the second node, respectively, 
the smoothing capacitor connecting between the positive line and the negative line, the control method comprising: 
switching, by the controller, each of the first switching element, the second switching element, and the third switching element between an ON state and an OFF state to switch a connection state of the first battery and the second battery between a series connection state and a parallel connection state; and 
when the connection state of the first battery and the second battery is switched from the series connection state to the parallel connection state, performing, by the controller, a transition control so that a voltage of the smoothing capacitor is decreased to a higher of a voltage of the first battery and a voltage of the second battery, and performing, by the controller, a switching control to turn on the first switching element after a diode of the first switching element is energized, the transition control being a control to alternately turn on and turn off the second switching element and the third switching element while making an ON duration of the second switching element shorter and an ON duration of the third switching element longer with passage of time.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kosaka et al. (US 2008/0174274) discloses a power supply for a vehicle [Fig. 2], the power supply comprising: a first switching element [SW2] connected between a positive line [11a] and a first node [node between SW2 and SW3]; a second switching element [SW3] connected between the first node and a second node [node between SW3 and SW1]; a third switching element [SW1] connected between the second node and a negative line [11b]; a first battery [132a] having a positive electrode and a negative electrode connected to the first node and the negative line, respectively [see Fig. 2]; a reactor element [131b] connected between the positive line and a third node [node between battery 131a and inductor 131b]; a second battery [131a] having a positive electrode and a negative electrode connected to the third node and the second node, respectively [see Fig. 2]; a smoothing capacitor [31a] connected between the positive line and the negative line [see Fig. 2]; and 
a controller [15] configured to switch each of the first switching element, the second switching element, and the third switching element between an ON state and an OFF state to switch a connection state of the first battery and the second battery between a series connection state and a parallel connection state [par 0037].
	Kurokawa et al. (US 2014/0084879) discloses a power supply for a vehicle [Fig. 1], the power supply comprising: a first switching element [SW1] connected between a 
a reactor element [16] connected between the (positive line) node D and a (third node) capacitor 17; a second battery [12] having a positive electrode and a negative electrode connected to the (third node) positive line and the (second node) reactor element, respectively; a smoothing capacitor [18] connected between the positive line and the negative line; and a controller [19] configured to switch each of the first switching element, the second switching element, and the third switching element between an ON state and an OFF state to switch a connection state of the first battery and the second battery between a series connection state and a parallel connection state [par 0057-0079, Figs. 2A-2C].
Kosaka et al. and Kurokawa et al. do not disclose when the connection state of the first battery and the second battery is switched from the series connection state to the parallel connection state, the controller being configured to perform a transition control so that a voltage of the smoothing capacitor is decreased to a higher of a voltage of the first battery and a voltage of the second battery, and perform a switching control to turn on the first switching element after a diode of the first switching element is energized, the transition control being a control to alternately turn on and turn off the second switching element and the third switching element while making an ON duration .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN T VU whose telephone number is (571)270-1723.  The examiner can normally be reached on M-T: 7-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TOAN T VU/Examiner, Art Unit 2836